NO. 07-11-0267-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   FEBRUARY 9, 2012


             ROSHELLE RENE HOUSER AKA ROSHELL RENEA JONES,

                                                                    Appellant
                                             v.

                                 THE STATE OF TEXAS,

                                                                    Appellee
                           _____________________________

               FROM THE 264TH DISTRICT COURT OF BELL COUNTY;

             NO. 66,191; HONORABLE MARTHA J. TRUDO, PRESIDING


                                 Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Roshelle Rene Houser aka Roshell Renea Jones perfected this appeal after the

trial court dismissed the prosecution against her and notified appellant of an obligation

to pay attorney’s fees and court costs via letter dated May 12, 2011. Through two

issues, she contends that the trial court lacked authority to direct the payment of those

items. The State concedes that the trial court erred in doing so, and we reverse the

trial court’s May 12, 2011 letter to pay attorney’s fees and costs of court.


                                                  Brian Quinn
                                                  Chief Justice
Do not publish.